Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticiapated by DIX et al. (US 2017/0346693 A1).


As to claim 19, DIX et al. teaches sending, with a first equipment, first configuration data to a blockchain system as 3beacon data either periodically or in response to at least one of the first 4configuration data being created, the first configuration data being updated, 5the first configuration data being changed, the first equipment being 6configured with the first configuration data, configuration of the first 7equipment being modified using the first configuration data, or configuration 8of the first equipment being changed using the first configuration data (paragraph [0029] lines 1 – 4 [teaches updating one or more configuration data]);
generating, with the blockchain system, a block of a blockchain by incorporating 10the first configuration data into the block (paragraph [0029] lines 1 – 4 [teaches new block added into the blockchain based on one or more of the configuration rules using the configuration data being added to the newly added block]); and 
validating, with the blockchain system, the generated block (paragraph [0029] lines 1 – 2 [teaches validating the newly created block]); 
storing the blockchain containing the generated block in a data repository (paragraph [0030] [teaches upon validating and getting a positive results stored the transaction in the newly added block. Thus it information is being stored]) 

84As to claim 20, this claim is rejected for the same reason as claim 19 above. In addition RYKOWSKY et al. teaches wherein the first configuration data comprises second configuration data comprising at least one of basic input/output system ("BIOS") 3configuration data, storage configuration data, specialty card configuration data, security 4configuration data, operating system ("OS") configuration data, device driver 5configuration data, firmware configuration data, programming language translation 6configuration data, system utility configuration data, network configuration data, router 7configuration data, host configuration data, software configuration data, power 8configuration data, extensible firmware interface ("EFI") configuration data, or EFI  system partition ("ESP") configuration data (paragraph [0031] lines 1 – 4 [teaches configuration data stores from each configuration transaction may include value filed and configuration data]).

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowable Subject Matter: 

Claims 1 and 12 respectably recite a method, an a system which receiving, with a computing system and from a requesting device, a first request 3for first configuration 

DIX et al. (US 2017/0346693 A1), discloses propagating configuration data using block chain. This distinguishes over the claimed invention because the claimed invention requires; 13based on a determination that the data repository does not contain the first 14configuration data that is responsive to the received first request, sending, 15with the computing system and to a blockchain system, a second request for 16identifying a blockchain containing a block containing the first configuration 17data responsive to the received first request; and 18in response to the blockchain system identifying a blockchain containing a block 19containing the first configuration data responsive to the received first request, 20performing the following: 21receiving, with the computing system, a copy of the identified blockchain 22from the blockchain system;
	
Another prior art reference of record RYKOWSKY et al. (US 2018/0351795 A1), discloses generating configuration profiles based on operating system of the devices. This distinguishes over the claimed invention because the claimed invention requires; 13based on a determination that the data repository does not contain the first 14configuration data that is responsive to the received first request, sending, 15with the computing system and to a blockchain system, a second request for 16identifying a blockchain containing a block containing the first configuration 17data responsive to the received first request; and 18in response to the blockchain system identifying a blockchain containing a block 19containing the first configuration data responsive to the received first request, 20performing the following: 21receiving, with the computing system, a copy of the identified blockchain 22from the blockchain system;

Another prior art reference of record, Dillenberger (US 10,013,573 B2), discloses method for managing configurations of devices in a system that communicate information between device types. This distinguishes over the claimed invention because the claimed invention requires; 13based on a determination that the data repository does not contain the first 14configuration data that is responsive to the received first request, sending, 15with the computing system and to a blockchain system, a second request for 16identifying a blockchain containing a block containing the first configuration 17data responsive to the received first request; and 18in response to the blockchain system identifying a blockchain containing a block 19containing the first configuration data responsive to the received first request, 20performing the following: 21receiving, with the computing system, a copy of the identified blockchain 22from the blockchain system;

Another prior art reference of record, Taylor et al. (US 2008/0154957 A1), discloses method for managing configurations of devices in a system that communicate information between device types. This distinguishes over the claimed invention because the claimed invention requires; 13based on a determination that the data repository does not contain the first 14configuration data that is responsive to the received first request, sending, 15with the computing system and to a blockchain system, a second request for 16identifying a blockchain containing a block containing the first configuration 17data responsive to the received first request; and 18in response to the blockchain system identifying a blockchain containing a block 19containing the first configuration data 

Another prior art reference of record, Pettit et al. (US 11,102,251 B1), discloses deploying configurations on computing device and validating compliance with configuration during a scheduled interval. This distinguishes over the claimed invention because the claimed invention requires requesting device, a first request 3for first configuration data that is output by first equipment, the first 4configuration data being used to configure operation of the first equipment; 5determining, with the computing system, whether a data repository that is 6communicatively coupled to the computing system contains the first 7configuration data that is responsive to the received first request; 8based on a determination that the data repository contains the first configuration 9data that is responsive to the received first request, retrieving, with the 10computing system, the first configuration data that is responsive to the 11received first request, and sending, with the computing system, the retrieved 12first configuration data to the requesting device;

Thus, the prior art of record neither renders obvious nor anticipates the combination of claimed elements. Therefore claims 1 – 19 are allowable.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pettit et al. (US 11,102,251 B1), discloses deploying configurations on computing device and validating compliance with configuration during a scheduled interval.

Benny et al. (US 20150095468 A1) Discloses management system for a plurality of device to communicate with a management system under various configurations 

White et al. (US 2008/0259922 A1) Discloses configuration management system related to providing and facilitating configuration information from a network device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167